Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 05/31/2022 to Application #17/108,219 filed on 12/01/2020 in which Claims 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/31/2022
Applicant’s most recent claim set of 05/31/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel Osborne on June 28, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A system comprising:
at least one computing device comprising hardware comprising at least one processor and at least one memory; and
a data store comprising executable instructions which, when executed by the at least one processor, cause the at least one computing device to at least:
transmit, from a management service to a gateway device, a command to install an IoT event definition that defines an IoT event for a specified asset type;
receive, by the management service from the gateway device, IoT event data that indicates the IoT event has been triggered based on the IoT event definition, wherein the IoT event data comprises: an identification of an enterprise responsible for an asset associated with the IoT event data, and sensor data for at least one IoT device that communicates with the gateway device, and the management service includes a particular certificate that is uniquely associated with the enterprise responsible for the asset; and
record, by the management service, an IoT event block to a blockchain, the IoT event block comprising: the identification of the enterprise, the sensor data, and an indication that the at least one IoT device triggered the IoT event, the IoT event block being permitted to be recorded to the blockchain based on authentication using the particular certificate that is uniquely associated with the enterprise responsible for the asset.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to a system, a medium, and a method for utilizing a blockchain for tracking and auditing of systems and processes that involve Internet-of-Things (IoT) devices.

The closest prior art, as recited, Ly et al. US Patent Application Publication #2015/0067154 and MERCURI et al. US Patent Application Publication #2019/0013948, are also generally directed to various aspects of utilizing a blockchain for tracking and auditing of systems and processes that involve Internet-of-Things (IoT) devices.  However, Ly et al. or MERCURI et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Ly et al. or MERCURI et al. teaches the utilization of a blockchain for tracking and auditing of systems and processes that involve Internet-of-Things (IoT) devices, Ly et al. or MERCURI et al. fails to teach a management service transmitting to a gateway device a command to install an IoT event definition defining an IoT event for a specific asset type, the management service then receiving from the gateway device IoT event data indicating that the IoT event has triggered based on the IoT event definition, where the IoT event data includes identification data for an enterprise controlling an asset tied to the IoT event data and also includes sensor data for one or more IoT devices that are in communication with the gateway device, the management service also possessing a certificate that is uniquely tied with the enterprise controlling the asset, the management service recording an IoT event block to a blockchain that includes the identification data for the enterprise, the sensor data for one or more IoT devices that are in communication with the gateway device, and a trigger indication that one or more IoT devices triggered the IoT event, with the decision to record the IoT event block to the blockchain based on authenticating using the certificate that is uniquely tied with the enterprise controlling the asset.
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
Although the combination of Ly et al. or MERCURI et al. teaches the utilization of a blockchain for tracking and auditing of systems and processes that involve Internet-of-Things (IoT) devices, Ly et al. or MERCURI et al. fails to teach a management service transmitting to a gateway device a command to install an IoT event definition defining an IoT event for a specific asset type, the management service then receiving from the gateway device IoT event data indicating that the IoT event has triggered based on the IoT event definition, where the IoT event data includes identification data for an enterprise controlling an asset tied to the IoT event data and also includes sensor data for one or more IoT devices that are in communication with the gateway device, the management service also possessing a certificate that is uniquely tied with the enterprise controlling the asset, the management service recording an IoT event block to a blockchain that includes the identification data for the enterprise, the sensor data for one or more IoT devices that are in communication with the gateway device, and a trigger indication that one or more IoT devices triggered the IoT event, with the decision to record the IoT event block to the blockchain based on authenticating using the certificate that is uniquely tied with the enterprise controlling the asset.
When combined with the additional limitations found in Claim 8.

Regarding Claim 15:
Although the combination of Ly et al. or MERCURI et al. teaches the utilization of a blockchain for tracking and auditing of systems and processes that involve Internet-of-Things (IoT) devices, Ly et al. or MERCURI et al. fails to teach a management service transmitting to a gateway device a command to install an IoT event definition defining an IoT event for a specific asset type, the management service then receiving from the gateway device IoT event data indicating that the IoT event has triggered based on the IoT event definition, where the IoT event data includes identification data for an enterprise controlling an asset tied to the IoT event data and also includes sensor data for one or more IoT devices that are in communication with the gateway device, the management service also possessing a certificate that is uniquely tied with the enterprise controlling the asset, the management service recording an IoT event block to a blockchain that includes the identification data for the enterprise, the sensor data for one or more IoT devices that are in communication with the gateway device, and a trigger indication that one or more IoT devices triggered the IoT event, with the decision to record the IoT event block to the blockchain based on authenticating using the certificate that is uniquely tied with the enterprise controlling the asset.
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haldenby et al - 2017-0046652: Haldenby et al teaches the generation of secured blockchain-based ledger data structures that track an ownership and usage of one or more assets, including Internet connected devices.
Imai et al - US_20180139056: Imai et al teaches the utilization of a blockchain in secure data sharing in a distributed network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498